AO 245B (Rev. 05/15/2018) Judgment in a Criminal Petty Case (Modified)



                                    UNITED STATES DISTRICT CO                                                    MAR 1 9 2020
                                               SOUTHERN DISTRICT OF CALIFORNIA
                                                                                                           CLERK, U.S. DISTRICT COURT
                     United States of America                                   JUDGMENT N5_1\U~<r; ~ASl;ORNIA
                                     v.                                         (For Offenses CommitW~,..,1,lle,.;~...,..~=+l-..!eD~EPciU~TV.!..J


                 Deyvin Arnulfo Amaya-Tabora                                    Case Number: 18mj23172-MSB

                                                                                Julie A. Blair
                                                                                Defendant's Attorney


REGISTRATION NO. 81646298

THE DEFENDANT:
 ~ pleaded guilty to count(s) I of the Complaint
                               --------'-----------------------
 • was found guilty to count(s)
   after a plea of not guilty.
   Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

Title & Section                   Nature of Offense                                                              Count Number(s)
8:1325(a)(2)                      ILLEGAL ENTRY (Misdemeanor)                                                     I


 •    The defendant has been found not guilty on count(s)
                                  -------------------
 •    Count
                   ------------------
                                      dismissed on the motion of the United States.


                                            IMPRISONMENT
       The defendant is hereby committed to the custody of the United States Bureau of Prisons to b.e
imprisoned for a term of:

                                                                  TIME SERVED

 lZl Assessment: $10 WAIVED           lZl Fine: WAIVED
 lZl Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
 the defendant's possession at the time of arrest upon their deportation or removal.

     IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances.

                                                                         March 19, 2020
                                                                         Date of Imposition of Sentence



                                                                                y~
                                                                         ftONORABLEMICAEL S. BERG
                                                                         UNITED STATES MAGISTRATE JUDGE

                                                                                                                         18mj23 l 72-MSB
